DETAILED ACTION
This action is responsive to the application No. 16/811,713 filed on March 6, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS filed on March 6, 2020 and May 26, 2021 have been considered.

Claim Status
Claims 1-12 are currently pending and being considered in the Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/855,993, filed on April 17, 2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “the third and fourth contact hole is deeper than the first contact hole” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115B” in Figs. 3, 4, 7B-E, 8B-E, and 10 has been used to designate both the second active layer (115B) and the first doped area (115b). Reference character “215B” is similarly used in Figs. 5, 6, and 9B-E. The use of upper and lower case letters is not considered sufficiently distinctive when labeling different parts. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the specification, paragraphs [0075]-[0077], [0085]-[0100], [0105], [0136]-[0141], [0144], and [0154], the reference character “115B” is used to indicate both the second active layer (115B) and the first doped area (115b). The use of upper and lower case letters is not considered sufficiently distinctive when labeling different parts.
In the specification, paragraphs [0110]-[0114], [0118], [0121]-[0123], [0152]-[0160], and [0163], the reference character “215B” is used to indicate both the second active layer (215B) and the first doped area (215b). The use of upper and lower case letters is not considered sufficiently distinctive when labeling different parts.
Appropriate correction is required.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities: 
In claim 2 line 1, it appears that Applicant intended for “the first gate auxiliary electrode” to be --a first gate auxiliary electrode--. 
In claim 6 lines 2-3, it appears that Applicant intended for “where is spaced from the first gate electrode” to be --, wherein the second contact hole is spaced apart from the first gate electrode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, there does not appear to be support for the limitation “wherein the third and fourth contact hole is deeper than the first contact hole” in the disclosure of the invention as originally filed. Please note that because the instant Application is a divisional from Application No. 15/855,993, all claimed subject matter must have support in the originally filed disclosure of the parent application. See MPEP § 201.06. Regarding the third and fourth contact holes corresponding to opposite ends of the first active layer (as recited in claim 8), Figs. 5, 6, and 9F show only a single contact hole (corresponding to 225) corresponding to the first active layer (215A) that is deeper than the first contact hole (CT1, corresponding to 223). Fig. 10 shows third and fourth contact holes (corresponding to 122 & 123, paragraph [00140]) 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the limitation “forming a first doped area in the first active layer and a second doped area in the second active layer using the second gate electrode” in lines 10-11 is confusing because it is unclear from the disclosure how the second gate electrode can be used to form at least the first doped area in the first active layer. 
Applicant discloses in the specification and drawings a first active layer (Fig. 7B: 115A, paragraph [0074]), a second active layer (Fig. 7B: 115B, paragraph [0074]), a second gate electrode (Fig. 7C: 117, paragraph [0075]), a first doped area (Fig. 7D: 115b, paragraph [0077]), and a second doped area (Fig. 7D: 115d, paragraph [0089]). Applicant discloses in paragraph [00137], “a first active layer 115A and a second active layer 115B are doped with a p+ type dopant using the second gate electrode 117 and the first gate auxiliary electrode 127 as masks to form a first doped area 115b and a second doped area 115d in the first active layer 115A and the second active layer 115B, respectively.” In other words, Applicant discloses that the second doped area is formed in the second active layer using the second gate electrode as a mask. The first doped area is formed, however, using the first gate auxiliary electrode as a mask. Since there is no overlap between the second gate electrode and the first active layer, it does not appear that the second gate electrode plays any role in forming the first doped area.
	For the purpose of the examination, the limitation “forming a first doped area in the first active layer and a second doped area in the second active layer using the second gate electrode” will be interpreted as --forming a first doped area in the first active layer, and forming a second doped area in the second active layer using the second gate electrode as a mask--.
Regarding Claims 2-12, these claims depend from claim 1 and inherit the above rejection therefrom.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub # 2018/0006102) of record (IDS) in view of Fujita (U.S. Pub # 2002/0047567).
Regarding independent Claim 1, Oh teaches a method of manufacturing a backplane substrate comprising: 
forming a first gate electrode (Fig. 6: 210, paragraph [0086]) at each subpixel (Fig. 1: SP, paragraph [0040]) of a substrate (Figs. 1 & 6: 100, paragraph [0040]); 
forming a first gate insulating film (Fig. 6: 115, paragraph [0070]) to cover the first gate electrode (210); 
forming first and second active layers (Fig. 6: 230 & 235, paragraphs [0087] & [0090]), which are spaced apart from each other, on the first gate insulating film (115), wherein each of the first and second active layers (230 & 235) is overlapped with the first gate electrode (210);
forming a second gate insulating film (Fig. 6: 125, paragraph [0086]) to cover the first and second active layers (230 & 235); 
forming a second gate electrode (Fig. 6: 120, paragraph [0070]) to overlap the second active layer (235) on the second gate insulating film (125); 
forming a first doped area (analogous to Fig. 5: 130c, paragraph [0079]; not labeled in Fig. 6) in the first active layer (230), and forming a second doped area (analogous to Fig. 5: 135c, paragraph [0080]; not labeled in Fig. 6) in the second active layer (235); 
forming an interlayer insulating film (Fig. 6: 140, paragraph [0082]) to cover the second gate electrode (120); 
forming a first contact hole (not labeled; occupied by left portion of Fig. 6: 241) penetrating the interlayer insulating film (140), the second gate insulating film (125), and the first gate insulating layer (115) to expose the first gate electrode (210); and 
forming a first source electrode (Fig. 6: 242, paragraph [0087]) and a first drain electrode (Fig. 6: 243, paragraph [0087]) and a second source electrode (Fig. 6: 241, paragraph [0086]) and a second drain electrode (Fig. 6: 246, paragraph [0087]) on the interlayer insulating film (140) and connecting the second source electrode (241) to the first gate electrode (210) through the first contact hole (occupied by 241).

	Fujita discloses a method of manufacturing a substrate comprising:
	forming an active layer (Fig. 1(b): 9, paragraph [0074]);
	forming a gate insulating film (Fig. 1(c): 3, paragraph [0074]) to cover the active layer (9);
	forming a gate electrode (Fig. 1(c): 11, paragraph [0074])
	forming a doped area (not labeled) in the active layer (9) using the gate electrode (11) as a mask (paragraph [0085]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “using the second gate electrode as a mask” teachings of Fujita to the method of Oh because the source and drain regions may thereby be aligned with the gate electrode, while reducing the number of fabrication steps required by formation and removal of an additional mask.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub # 2017/0317155) in view of Fujita (U.S. Pub # 2002/0047567).
Regarding independent Claim 1, Oh teaches a method of manufacturing a backplane substrate comprising: 
forming a first gate electrode (Fig. 4: 180, paragraphs [0059] & [0063]) at each subpixel (Fig. 2: pixel, paragraph [0045]) of a substrate (Fig. 4: 100, paragraph [0055]); 
forming a first gate insulating film (Fig. 4: 193, paragraph [0072]) to cover the first gate electrode (180); 
forming first and second active layers (Fig. 4: 165 & 163, paragraph [0060]), which are spaced apart from each other, on the first gate insulating film (193), wherein each of the first and second active layers (165 & 163) is overlapped with the first gate electrode (180); 
forming a second gate insulating film (Fig. 4: 194, paragraph [0070]) to cover the first and second active layers (165 & 163); 

forming a first doped area (not pictured; paragraph [0070]) in the first active layer (165), and forming a second doped area (not pictured; paragraph [0062]) in the second active layer (163);
forming an interlayer insulating film (Fig. 4: 195, paragraph [0070]) to cover the second gate electrode (120); 
forming a first contact hole (not labeled; occupied by Fig. 4: CT2) penetrating the interlayer insulating film (195), the second gate insulating film (194), and the first gate insulating layer (193) to expose the first gate electrode (180); and 
forming a first source electrode (Fig. 4: CT4, paragraph [0063]) and a first drain electrode (Fig. 4: CT5, paragraph [0070]) and a second source electrode (Fig. 4: CT2, paragraph [0061]) and a second drain electrode (Fig. 4: CT1, paragraph [0061]) on the interlayer insulating film (195) and connecting the second source electrode (CT2) to the first gate electrode (180) through the first contact hole (occupied by CT2).
Oh is silent with respect to using the second gate electrode as a mask.
	Fujita discloses a method of manufacturing a substrate comprising:
	forming an active layer (Fig. 1(b): 9, paragraph [0074]);
	forming a gate insulating film (Fig. 1(c): 3, paragraph [0074]) to cover the active layer (9);
	forming a gate electrode (Fig. 1(c): 11, paragraph [0074])
	forming a doped area (not labeled) in the active layer (9) using the gate electrode (11) as a mask (paragraph [0085]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “using the second gate electrode as a mask” teachings of Fujita to the method of Oh because the source and drain regions may thereby be 
Regarding Claim 2, Oh teaches the method according to claim 1, further forming a first gate auxiliary electrode (Fig. 4: 120, paragraph [0046]) on the second gate insulating layer (194).
Regarding Claim 3, Oh teaches the method according to claim 2, wherein the first gate auxiliary electrode (120) overlaps the first active layer (165) and protrudes further (by broadest reasonable interpretation, 120 may be considered to protrude further than 180 to the right and/or vertically with respect to Fig. 4) than the first gate electrode (180),
Regarding Claim 6, Oh teaches the method according to claim 1, further comprising a second contact hole (occupied by CT1) penetrating the interlayer insulating film (195) and the second gate insulating film (194), wherein the second contact hole (occupied by CT1) is spaced apart from the first gate electrode (180).
Regarding Claim 7, Oh teaches the method according to claim 6, wherein the first contact hole (occupied by CT2) is deeper than the second contact hole (occupied by CT1).
Regarding Claim 8, Oh teaches the method according to claim 6, further comprising a third second contact hole (occupied by CT4) and a fourth contact hole (occupied by CT5) each penetrating the interlayer insulating film (195), the second gate insulating film (194) and the first active layer (165) corresponding to opposite ends of the first active layer (165).
Regarding Claim 9, Oh teaches the method according to claim 8, wherein the third contact hole (occupied by CT4) is deeper than the first contact hole (occupied by CT2).
	Oh is silent with respect to wherein the fourth contact hole is deeper than the first contact hole.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “fourth contact hole is deeper than the first contact hole” teachings to the method of Oh because increasing the depth of the contact hole occupied 
Regarding Claim 10, Oh teaches the method according to claim 1, further comprising crystallizing (paragraph [0075]) the first and second active layer (165 & 163).
Regarding Claim 11, Oh teaches the method according to claim 1, further comprising forming a first storage electrode (Fig. 4: 170, paragraph [0059]), which overlaps the first gate electrode (180), under the first gate electrode (180) on the substrate (100).
Regarding Claim 12, Oh teaches the method according to claim 11, further comprising forming a first storage auxiliary electrode (Fig. 4: 175, paragraph [0059]) that is connected to the first storage electrode (170) and overlaps a planar portion (Fig. 4: 185, paragraph [0059]) of the second source electrode (CT2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub # 2017/0317155) in view of Fujita (U.S. Pub # 2002/0047567) as applied to claim 2 above, and further in view of Chang (U.S. Pub # 2004/0241919).
Regarding Claim 4, Oh as previously modified by Fujita teaches the method according to claim 2, and is silent with respect to removing the first gate auxiliary electrode.
Chang discloses a method of forming a substrate comprising:
forming a first gate auxiliary electrode (Fig. 4B: 261, paragraph [0024]) on a gate insulating layer (Fig. 4B: 250, paragraph [0022]); and 
removing (Fig. 5B, paragraph [0026]; by broadest reasonable interpretation, the instant limitation “removing” may be considered to include partially removing) the first gate auxiliary electrode (261).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub # 2018/0006102) of record (IDS) in view of Fujita (U.S. Pub # 2002/0047567) as applied to claim 1 above, and further in view of Yamazaki (U.S. Pub # 2005/0087741).
Regarding Claim 5, Oh as previously modified by Fujita teaches the method according to claim 1, wherein the interlayer insulating film comprises a plurality of interlayer insulating films.
	Yamazaki discloses a method of forming a substrate wherein an interlayer insulating film (Fig. 1A: 125, paragraph [0043]) comprises a plurality of interlayer insulating films (paragraph [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “interlayer insulating film comprises a plurality of interlayer insulating films” teachings of Yamazaki to the method of Oh because Yamazaki discloses in paragraph [0043] that an interlayer insulating film comprising a plurality of interlayer insulating films is an obvious suitable alternative to a single interlayer insulating film. Oh does not disclose a preference for a single film or plurality of films, and therefore it would be obvious to one of ordinary skill in the art to choose among a finite available number of solutions in order to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892